USCA11 Case: 22-10023    Date Filed: 09/16/2022   Page: 1 of 13




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 22-10023
                 Non-Argument Calendar
                 ____________________

YUSEF MAISONET,
                                            Plaintiff-Appellant,
versus
COMMISSIONER,    ALABAMA      DEPARTMENT    OF
CORRECTIONS,
ASSOCIATE COMMISSIONER, PLANS AND PROGRAMS,
ALABAMA DEPARTMENT OF CORRECTIONS,
PASTORAL PROGRAMS SUPERVISOR, ALABAMA
DEPARTMENT OF CORRECTIONS,
WARDEN,
CHAPLAIN, ALABAMA DEPARTMENT OF CORRECTIONS,
USCA11 Case: 22-10023       Date Filed: 09/16/2022   Page: 2 of 13




2                     Opinion of the Court                22-10023

                                             Defendants-Appellees.


                    ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
            D.C. Docket No. 1:21-cv-00059-KD-MU
                   ____________________

Before WILSON, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
       Yusef Maisonet is an imam who ministered to the religious
needs of Dominique Ray and Nathaniel Woods, two Muslim men
who were on death row in Alabama. Maisonet sought to attend
these men’s executions to provide them religious counsel upon
their deaths. Under Alabama’s execution protocols, Maisonet was
prevented from being present in the execution chamber when Ray
and Woods were executed. Maisonet now sues, claiming that his
exclusion from the execution chamber on these two occasions
violated Maisonet’s own Free Exercise rights, entirely independent
from the rights of Ray and Woods. He seeks a declaration that
Alabama’s execution protocols are unlawful, an injunction
requiring state officials to let him into the execution chamber for
any future executions of Muslim prisoners, and damages for his
exclusion from the executions of Ray and Woods.
USCA11 Case: 22-10023       Date Filed: 09/16/2022    Page: 3 of 13




22-10023               Opinion of the Court                       3

      The district court determined that Maisonet’s claims could
not go forward. We agree. We thus affirm the district court’s
judgment of dismissal, albeit on partially different grounds.
                                 I.
       Maisonet is an imam and volunteer chaplain at William C.
Holman Correctional Facility in Alabama. In this role, he provided
spiritual support to Ray and Woods as they prepared for their
executions. Maisonet considers ministering to death row inmates
to be an important part of his own Muslim faith. In February 2019,
Alabama executed Ray. Maisonet sought to accompany Ray into
the execution chamber to be physically present for his passing and
to assist Ray in reciting the shahada immediately before his death.
But Alabama had a policy only allowing the official prison chaplain,
Chris Summers, to provide religious counsel in the execution
chamber. Under this policy, Maisonet was denied the ability to be
present in the execution chamber during Ray’s execution.
      Shortly after Ray’s execution, Alabama changed its
execution protocol to exclude any chaplain from the execution
chamber. Alabama then executed Woods under its new policy.
Maisonet had also been ministering to Woods, and he sought to
accompany Woods in the execution chamber. But Alabama’s new
policy still prevented Maisonet from being present during the
execution. Maisonet alleges that Alabama will likely continue to
exclude religious advisors from execution chambers.
USCA11 Case: 22-10023       Date Filed: 09/16/2022     Page: 4 of 13




4                      Opinion of the Court                22-10023

       Maisonet sued a variety of Alabama state officials, whom he
alleges are collectively responsible for designing and implementing
the policies that excluded him from the execution chamber. He
argued that the officials’ actions in excluding him from Ray and
Woods’s executions violated the Establishment Clause and the
Free Exercise Clause of the United States Constitution, and the
Alabama Religious Freedom Amendment to the Alabama State
Constitution. He further argued that the existence of the policy of
excluding religious advisors from the execution chamber continues
to violate Maisonet’s rights under these provisions. He sought a
declaration that the officials’ conduct had been unlawful, an
injunction ensuring that he and other volunteer religious advisors
are able to be present in the execution chamber in the future, and
damages.
       The state officials moved to dismiss for lack of subject
matter jurisdiction and for failure to state a claim on which relief
can be granted, arguing among other things that Maisonet lacked
standing and that his claims were barred by qualified immunity.
The magistrate judge recommended that the case be dismissed in
its entirety for lack of standing. The district court adopted the
magistrate judge’s recommendation in full as its own opinion.
Maisonet appealed.
                                 II.
      We review de novo “the district court’s grant of a motion to
dismiss under Rule 12(b)(1) for lack of subject matter jurisdiction.”
Georgia Ass’n of Latino Elected Offs., Inc. v. Gwinnett Cnty. Bd.
USCA11 Case: 22-10023            Date Filed: 09/16/2022         Page: 5 of 13




22-10023                   Opinion of the Court                               5

of Registration and Elections, 36 F.4th 1100, 1112 (11th Cir. 2022).
We accept all allegations in the complaint as true and construe the
facts in the light most favorable to the plaintiff. Id. at 1112–13. We
apply the same standard of review to a 12(b)(6) motion to dismiss
for failure to state a claim. Id.
                                      III.
        The district court determined that Maisonet lacked standing
for both his equitable and his legal claims. We agree that Maisonet
lacked standing to seek declaratory and injunctive relief against the
state officials. We disagree that Maisonet lacked standing to bring
his two Free Exercise damages claims.1 But with respect to those
claims, we conclude that Maisonet failed to state a claim on which
relief could be granted. 2 We therefore affirm the court’s judgment
of dismissal.



1 Maisonet’s appellate briefing only presents arguments about his Free Exer-
cise Clause claims. He has therefore abandoned any challenges to the district
court’s resolution of his Establishment Clause and his Alabama Religious Free-
dom Amendment claims. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d
678, 680 (11th Cir. 2014).
2 “While the district court did not reach the Defendants’ 12(b)(6) motion for
failure to state a claim, we may affirm the district court’s dismissal on any
ground found in the record.” Lord Abbett Mun. Income Fund., Inc. v. Tyson,
671 F.3d 1203, 1207 (11th Cir. 2012) (disagreeing with the district court’s sub-
ject matter jurisdiction analysis but affirming the dismissal on 12(b)(6)
grounds); see also, e.g., Green v. Jefferson Cnty. Com’n, 563 F.3d 1243, 1245
(11th Cir. 2009) (same).
USCA11 Case: 22-10023        Date Filed: 09/16/2022     Page: 6 of 13




6                      Opinion of the Court                 22-10023

        “To establish Article III standing, an injury must be
concrete, particularized, and actual or imminent; fairly traceable to
the challenged action; and redressable by a favorable ruling.”
Clapper v. Amnesty Int’l, USA, 568 U.S. 398, 409 (2013) (quotation
omitted). Because declaratory and injunctive relief necessarily do
not redress past harm, standing for such claims requires a showing
of an ongoing or future injury. See, e.g., City of Los Angeles v.
Lyons, 461 U.S. 95, 105 (1983); O’Shea v. Littleton, 414 U.S. 488,
495–96 (1974). That means that Maisonet cannot base his standing
for his declaratory and injunctive relief on the officials’ past
conduct. Instead, Maisonet must allege either a current, ongoing
injury or that a future injury is “certainly impending.” Clapper, 568
U.S. at 401. “[A]llegations of possible future injury are not
sufficient.” Id. at 409 (quotation omitted).
        Maisonet cannot meet these requirements. He does not
allege any ongoing injury, as he is not currently being prevented
from entering an execution chamber. Nor has he alleged facts that
establish a certainly impending future injury. He states that he is
“committed to providing religious support and guidance to the
Muslims on Alabama’s death row” going forward, and that this
guidance will be interfered with by Alabama’s continued policy of
excluding religious advisors from the execution chamber. But he
fails to identify a single death row inmate whom he will be unable
to aid during their execution, much less a scheduled execution date
or other fact to establish that his exclusion from an execution really
is “certainly impending.”
USCA11 Case: 22-10023        Date Filed: 09/16/2022      Page: 7 of 13




22-10023                Opinion of the Court                         7

       His appellate briefing fares no better. Maisonet now asserts
(without support) that many of Alabama’s 175 death row inmates
are Muslims, and he guesses that (1) Alabama will eventually
execute those inmates; (2) Maisonet will have a sufficient
relationship with those inmates to feel a religious obligation to be
present in the execution chamber for their executions; and (3)
Alabama will exclude him from the executions. The final point in
this chain seems particularly doubtful, as Alabama represents in its
appellate briefing that it now allows spiritual advisors in the
execution chamber after the Supreme Court’s decision in Dunn v.
Smith, 141 S. Ct. 725 (2021). And even if the old policy still existed,
Maisonet’s alleged future harm would rest on a “speculative chain
of possibilities” that requires “guesswork as to how independent
decisionmakers will exercise their judgment” and would not
establish standing. Clapper, 586 U.S. at 413–414.
       Maisonet’s two damages claims pose an entirely different
question. No one can dispute that Maisonet suffered some sort of
past injury; he wanted to access the execution chamber during Ray
and Woods’s executions as part of his religious practice, and he was
unable to do so. The only question is whether this is a “cognizable
interest for purpose of standing.” Lujan v. Defs. of Wildlife, 504
U.S. 555, 562–63 (1992).
       We think that it is. The basic kind of injury that Maisonet
experienced—namely, a burden on his religious exercise—is the
kind of injury that gives rise to a Free Exercise claim. Maisonet
alleges that he “seeks to engage in a sincerely motivated religious
USCA11 Case: 22-10023             Date Filed: 09/16/2022         Page: 8 of 13




8                          Opinion of the Court                       22-10023

exercise.” Kennedy v. Bremerton Sch. Dist., 142 S. Ct. 2407, 2422
(2022). Because Maisonet was unable to conduct his religious
exercise due to the government’s conduct, he has suffered an injury
in fact. 3
        In finding to the contrary, the district court made two errors:
First, it confused the merits of Maisonet’s claim with the standing
inquiry, incorrectly relying on fifty-year-old, out-of-circuit dicta for
the proposition that an injury in fact cannot exist if no underlying
legal right exists. See O’Malley v. Brierley, 477 F.2d 785, 793 (3d
Cir. 1973). But standing “in no way depends on the merits of the
plaintiff’s contention that particular conduct is illegal.” Moody v.
Holman, 887 F.3d 1281, 1285 (11th Cir. 2018) (quoting Warth v.
Seldin, 422 U.S. 490, 500 (1975)). For example, a “taxpayer has
standing to challenge the collection of a specific tax assessment as
unconstitutional,” United States v. Windsor, 570 U.S. 744, 755
(2013) (quotation omitted), even if the tax is clearly lawful. An
individual who is unable to use her property has standing to argue
that she has been subject to a taking, see Lucas v. South Carolina


3 It is also worth noting that Maisonet is not some far-off, abstractly concerned
conscientious objector to Alabama’s prison procedures. Cf. Lujan, 504 U.S. at
565–66 (contrasting the injury felt by environmental plaintiffs who actually use
an impacted area with the injury felt by far-off plaintiffs only indirectly im-
pacted); Sierra Club v. Morton, 405 U.S. 727, 734–35 (1972) (same). Rather,
Maisonet had a five-year relationship with Ray prior to his execution and
spoke with him on the day of his death, and he had at least some pre-existing
relationship with Woods. And he alleges that he made a genuine effort to
attend their executions.
USCA11 Case: 22-10023        Date Filed: 09/16/2022     Page: 9 of 13




22-10023               Opinion of the Court                         9

Coastal Council, 505 U.S. 1003, 1012 & n.3 (1992), even if the
criteria for regulatory takings have not been met. And here too, at
least at the pleading stage, a burden on religious exercise creates an
injury in fact, even if the burden was lawfully imposed. Cf. Fulton
v. City of Philadelphia, 141 S. Ct. 1868, 1876 (2021) (“[T]he City’s
actions have burdened CSS’s religious exercise . . . Our task is to
decide whether the burden the City has placed on the religious
exercise of CSS is constitutionally permissible.”).
       Second, the district court conflated the injuries suffered by
Maisonet with the injuries suffered by Ray and Woods.
Throughout this litigation, Maisonet has made explicit that he is
only litigating the State’s alleged violation of his own, personal
right to minister, not the rights of Ray or Woods or any future
prisoner. As will soon become apparent, this framing weakens
Maisonet’s argument on the merits. But as a matter of standing
law, Maisonet’s sole focus on his own rights obviates the need for
third-party standing analysis.
        But the fact that Maisonet has alleged sufficient facts to
establish standing to pursue his two damages claims at this stage of
the litigation does not end our analysis. The court’s dismissal of
Maisonet’s damages claims was proper for another reason:
Maisonet cannot overcome qualified immunity.
        Qualified immunity shields government officials “from lia-
bility for civil damages insofar as their conduct does not violate
clearly established statutory or constitutional rights of which a rea-
sonable person would have known.” Harlow v. Fitzgerald, 457
USCA11 Case: 22-10023        Date Filed: 09/16/2022     Page: 10 of 13




10                      Opinion of the Court                 22-10023

U.S. 800, 818 (1982). To receive qualified immunity, a defendant
must first prove that he was acting within the scope of his discre-
tionary authority when the relevant conduct took place. Lee v.
Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002). Maisonet has not
contested the state officials’ claim that they were acting in the scope
of their discretionary authority.
       “Once the defendant establishes that he was acting within
his discretionary authority, the burden shifts to the plaintiff to
demonstrate that qualified immunity is not appropriate.” Id. In
evaluating whether a plaintiff has met this burden, we examine:
(1) whether the facts, taken in the light most favorable to the party
asserting the injury, show that the defendant’s conduct violated a
constitutional right, and (2) whether the right in question was
clearly established. Id. The law “does not require a case directly
on point for a right to be clearly established,” but “existing prece-
dent must have placed the statutory or constitutional question be-
yond debate.” Rivas-Villegas v. Cortesluna, 142 S. Ct. 4, 7–8 (2021).
A plaintiff’s failure to establish either prong leads to a finding of
qualified immunity. Pearson v. Callahan, 555 U.S. 223, 242 (2009).
Because the parties focus on the second prong of this analysis, we
do so too.
       Maisonet has not come close to demonstrating that his
exclusion from Ray and Woods’s executions violated his rights
under clearly established law. He has not offered a single case in
any jurisdiction showing that a minister has a freestanding Free
Exercise right, independent of the prisoners, to enter a prison to
USCA11 Case: 22-10023        Date Filed: 09/16/2022     Page: 11 of 13




22-10023                Opinion of the Court                        11

conduct a religious exercise. Much less has he offered any cases
demonstrating that a non-prison employee might have a
freestanding right to be in an execution chamber, perhaps the most
sensitive of prison contexts.
        Nor is there a “broader, clearly established principle” that
demonstrates that Maisonet’s rights were violated. Morton v.
Kirkwood, 707 F.3d 1276, 1282 (11th Cir. 2013) (quotation
omitted). Maisonet has not alleged facts that show that “a
government entity has burdened his sincere religious practice
pursuant to a policy that is not neutral or generally applicable.”
Kennedy, 142 S. Ct. at 2422 (quotation omitted). And this is where
Maisonet’s reliance on his own rights, independent of the inmates,
proves fatal. Ray could clearly argue that he had less access to a
minister at his execution as a Muslim inmate than a Christian
inmate would have had. But Maisonet does not allege that he had
less ability to minister to others as a Muslim volunteer chaplain
than a Christian volunteer chaplain would have had. Instead, he
alleges that all religious advisors except the official prison chaplain
were excluded under the first policy, and that all religious advisors,
period, were excluded under the second policy. But under both
policies, any volunteer chaplain—Christian, Muslim, Hindu,
Atheist, or otherwise—would have been excluded from the
execution chamber. And Maisonet does not allege that the state
officials treated some “comparable secular activity” more favorably
by allowing other non-state officials in the execution chamber for
secular purposes. Tandom v. Newsom, 141 S. Ct. 1294, 1296
USCA11 Case: 22-10023            Date Filed: 09/16/2022         Page: 12 of 13




12                         Opinion of the Court                       22-10023

(2021). Maisonet’s allegations suggest that both policies excluded
all non-prison staff members from the execution chamber. 4
        Maisonet attempts to circumnavigate this by relying on
legally and factually inapposite cases. He claims that cases such as
Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S.
520 (1993) and Trinity Lutheran Church of Columbia, Inc. v.
Comer, 137 S. Ct. 2012 (2017) clearly establish that Alabama’s
facially neutral policy violated the law because it subjectively
sought to punish particular religious practices through facially
neutral means. These arguments are dubious given the lack of
evidence in the record that Alabama designed its policies to place a
greater burden on Maisonet’s religious practices than on the
practices of any other non-state employees, all of whom would
have been excluded from the execution chamber regardless of
religion. And even if these arguments had merit, the wildly
different factual contexts of these cases would place them at far
“too high a level of generality” for a qualified immunity analysis.
City of Tahlequah v. Bond, 142 S. Ct. 9, 11 (2021).
       As a final effort to overcome qualified immunity, Maisonet
argues that—at least for Ray’s execution—the law was clearly
established by this Court’s initial stay of Ray’s execution on the


4 This is without even accounting for states’ “well established . . . compelling
interest in security and order within their prisons,” Lawson v. Singletary, 85
F.3d 502, 512 (11th Cir. 1996), which would be relevant to a full merits analysis
of a claim like Maisonet’s.
USCA11 Case: 22-10023          Date Filed: 09/16/2022   Page: 13 of 13




22-10023               Opinion of the Court                       13

grounds that the policy likely violated Ray’s rights under the
Establishment Clause. Ray v. Comm’r, Alabama Dep’t of Corr.,
915 F.3d 689 (11th Cir. 2019), vacated sub nom Dunn v. Ray, 139 S.
Ct. 661 (2019). It should go without saying that a single
subsequently vacated stay holding that a policy likely violated one
person’s rights under the Establishment Clause does not clearly
establish that the same policy violated another, differently situated
person’s rights under the Free Exercise Clause.
       Maisonet has not alleged any ongoing or certainly
impending future injury. And he cannot demonstrate that his past
injuries violated clearly established law. The district court thus
correctly determined that this lawsuit cannot move forward.
                           *        *     *
      We modify the judgment of the district court to declare that
Maisonet’s Free Exercise Clause damages claims are dismissed with
prejudice under Rule 12(b)(6) and AFFIRM the judgment as
modified.